ORDER
PER CURIAM.
Midtown Tire & Auto Service appeals the trial court’s judgment in favor of Mike Wright for breach of contract resulting from Midtown’s defective work performed on Mr. Wright’s car. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).